DETAILED ACTION
Status of Claims
Claims 1-21 are currently pending.  Claims 1-20 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claim 21 is withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
Applicant’s election of the claims of [Group I (claims 1-20) in the response filed on August 09, 2022 (to the May 13, 2022 Requirement for Restriction) is acknowledged.  In response to applicant’s election, the claim of Group II (claim 21) is withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant has elected the claims of Group I without traverse.
Accordingly, the May 13, 2022 Requirement for Restriction is made FINAL, and claims 1-20 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: Claim 19 is drawn to:
19.	 ([...]) The composition of claim 1, wherein the composition further comprises at least one additive that modifies the mechanical properties of the composition, optionally wherein the additive is selected from a crosslinker, plasticizer, conditioning agent, dispersing agent, or wetting agent, optionally further wherein the composition is a film or coating.
and is objected to for the use of two further limitations with “optionally” for the purpose of delineating claim limitations.  In this regard, examiner suggests two further independent claims for the optional limitations of claim 19:
21.	([...]) The composition of claim 19, wherein the additive is selected from a crosslinker, plasticizer, conditioning agent, dispersing agent, or wetting agent.
22.	 ([...]) The composition of claim 19, wherein the composition is a film or coating.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10 and 14 isare rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 10 is drawn to:
10.	([...]) The composition of claim 6, wherein the aqueous composition has a pH of about 0.0 to about 1.0, or about 0.0 to about 2.0.
wherein the recitation “a pH of about 0.0 to about 1.0, or about 0.0 to about 2.0” renders the metes and bounds of the claim indefinite because it is unclear as to whether the required range is pH 0.0 to 1.0, OR pH 0.0 to 2.0.  For instance, it is unclear as to whether or not pH 1.5 would fall within the boundaries of the claim.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).
B.	Claim 14 is drawn to:
14.	([...]) The composition of claim 1, wherein the temperature of the composition is up to about 125 °C.
wherein the recitation, “the temperature of the composition is up to about 125 °C,” is indefinited because it is unclear as to whether the claim is drawn to a recitation of intended use (wherein the composition is heated to “about 125 °C”), or whether the composition of claim 14 is required to be at “about 125 °C” (for which the composition may appear to lack additional elements for providing heat).  
Further clarification is required.

Allowable Subject Matter
Claims 1-9, 11-13, 15-18 and 20 are drawn to allowable subject matter.  WO 2018/081263 A1 by Behabtu et al., Publ. May 03, 2018 (on 08/24/2022 IDS) is noted as a reference of interest.








Conclusion
Claims 10 and 14 are rejected.  Claim 19 is objected to.  Claims 1-9, 11-13, 15-18 and 20 are allowable.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611